               Case 1:18-cv-01549-JLT Document 37 Filed 12/16/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
14
15   VIRGINIA ROBISON and LARRY ROBISON                 CASE NO : 1:18-cv-01549-JLT
                    Plaintiffs,
16                                                      [PROPOSED] ORDER GRANTING
                                                        JOINT STIPULATION AND ORDER
17   v.                                                 FOR DISMISSAL WITH PREJUDICE
                                                       (Doc. 36)
18   GENERAL MOTORS LLC, a Delaware
     limited liability company, and DOES 1 through
19   10, inclusive,
20
21
22           The Joint Stipulation is approved. The entire action is hereby dismissed with prejudice.
23
     IT IS SO ORDERED.
24
25        Dated:   December 16, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
